Exhibit 10.1a

 

[g188911kg01i001.gif]

 

CLIFFORD CHANCE LLP

 

EXECUTION VERSION

 

ECOLAB INC.

(incorporated under the laws of the State of Delaware)

ECOLAB LUX 1 S.À R.L.

(a private limited liability company (société à responsibilité limitée)
incorporated for an unlimited duration under the laws of the Grand Duchy of
Luxembourg)

ECOLAB LUX 2 S.À R.L.

(a private limited liability company (société à responsibilité limitée)
incorporated for an unlimited duration under the laws of the Grand Duchy of
Luxembourg)

ECOLAB NL 10 B.V.

(a private limited liability company (besloten vennootschap met beperkte
aansprakelijkheid) incorporated under the laws of The Netherlands)

as Issuers

 

ECOLAB INC.

(incorporated under the laws of the State of Delaware)

(as Guarantor in respect of the notes issued by Ecolab Lux 1 S.à r.l., Ecolab
Lux 2 S.à r.l. and Ecolab NL 10 B.V.)

 

CREDIT SUISSE SECURITIES (EUROPE) LIMITED

as Arranger

 

and

 

CITIBANK EUROPE PLC, UK BRANCH

CREDIT SUISSE SECURITIES (EUROPE) LIMITED

as Dealers

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED DEALER AGREEMENT

RELATING TO A U.S.$2,000,000,000

EURO COMMERCIAL PAPER PROGRAMME

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Page

 

 

 

1.

Interpretation

 

2

2.

Issue

 

5

3.

Representations and Warranties

 

7

4.

Covenants and Agreements

 

11

5.

Conditions Precedent

 

16

6.

Termination and Appointment

 

16

7.

Notices

 

17

8.

Third Party Rights

 

18

9.

Law and Jurisdiction

 

18

10.

Counterparts

 

19

Schedule 1 Condition Precedent Documents

 

20

Schedule 2 Selling Restrictions

 

22

Schedule 3 Programme Summary

 

26

Schedule 4 Increase of Maximum Amount

 

29

Schedule 5 Appointment of New Dealer

 

31

Schedule 6 Form of Calculation Agency Agreement

 

33

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is made on 21 September 2016

 

BETWEEN

 

(1)                                 ECOLAB INC., a corporation organised and
existing under the laws of the State of Delaware, having its registered office
at 1209 Orange Street, City of Wilmington, Delaware, U.S.A., registered in the
State of Delaware under number 0164814;

 

(2)                                 ECOLAB LUX 1 S.À R.L., a private limited
liability company (societé à responsabilité limitée) incorporated and existing
under the laws of Luxembourg, having its registered office at 6, rue Eugène
Ruppert, L-2453 Luxembourg, the Grand Duchy of Luxembourg and registered with
the Luxembourg Register of Commerce and Companies under number B 132.319;

 

(3)                                 ECOLAB LUX 2 S.À R.L., a private limited
liability company (societé à responsabilité limitée) incorporated and existing
under the laws of Luxembourg, having its registered office at 6, rue Eugène
Ruppert, L-2453 Luxembourg, the Grand Duchy of Luxembourg and registered with
the Luxembourg Register of Commerce and Companies under number B 132.318;

 

(4)                                 ECOLAB NL 10 B.V., a private limited
liability company (besloten vennootschap met beperkte aansprakelijkheid)
incorporated and existing under the laws of The Netherlands, having its
registered office at Iepenhoeve 7 A, 3438MR Nieuwegein, The Netherlands and
registered in The Netherlands under number 56036094,

 

(each of Ecolab Lux 1 S.à r.l., Ecolab Lux 2 S.à r.l. and Ecolab NL 10 B.V. is
referred to herein as an “Issuer” and together, the “Issuers”);

 

(5)                                 ECOLAB INC., a corporation organised and
existing under the laws of the State of Delaware, having its registered office
at 1209 Orange Street, City of Wilmington, Delaware, U.S.A., registered in the
State of Delaware under number 0164814 (the “Guarantor”, in respect of Notes
issued by Ecolab Lux 1 S.à r.l., Ecolab Lux 2 S.à r.l. and Ecolab NL 10 B.V.);

 

(6)                                 CREDIT SUISSE SECURITIES (EUROPE) LIMITED
(the “Arranger”); and

 

(7)                                 CITIBANK EUROPE PLC, UK BRANCH and CREDIT
SUISSE SECURITIES (EUROPE) LIMITED as dealers for the Notes to be issued under
the Programme (each a “Dealer” and together, the “Dealers”).

 

WHEREAS

 

(A)                               Ecolab Inc., as Issuer and Guarantor, with
certain other issuers and dealers named therein entered into an amended and
restated dealer agreement dated 2 December 2005 (the “Original Agreement”) in
relation to a euro-commercial paper programme.

 

(B)                               The parties hereto wish to further amend and
restate the terms of the Original Agreement as set out hereunder.

 

1

--------------------------------------------------------------------------------


 

IT IS AGREED as follows:

 

1.                                      INTERPRETATION

 

1.1                               Definitions

 

In this Agreement:

 

“Agency Agreement” means the amended and restated note agency agreement, dated
the date hereof, between the Issuers, the Guarantor and the Issue and Paying
Agent, providing for the issue of and payment on the Notes, as such agreement
may be amended or supplemented from time to time.

 

“Agreements” means this Agreement (as amended or supplemented from time to
time), any agreement reached pursuant to Clause 2.1, the Deed of Covenant and
the Agency Agreement.

 

“Classic Global Note” means a Note in global form which specifies on its face
that it is not a New Global Note, representing an issue of commercial paper of a
like maturity.

 

“Dealer(s)” means the institution or institutions specified as a Dealer in the
Programme Summary together with any additional institution or institutions
appointed pursuant to Clause 6.2 but excluding any institution or institutions
whose appointment has been terminated pursuant to Clause 6.1.

 

“Deed of Covenant” means the deed of covenant, dated the date hereof, executed
by the Issuers in respect of Global Notes issued pursuant to the Agency
Agreement, as such deed may be amended or supplemented from time to time.

 

“Definitive Note” means a Note in definitive form.

 

“Disclosure Documents” means, at any particular date, (a) the Information
Memorandum, including all documents incorporated by reference therein and (b) 
any other document delivered by the Issuers or the Guarantor to the
Dealer(s) which the Issuers or the Guarantor have expressly authorised to be
distributed to actual or potential purchasers of Notes.

 

“Dollar Equivalent” means, on any day:

 

(a)                                 in relation to any Dollar Note, the nominal
amount of such Note; and

 

(b)                                 in relation to any Note denominated or to be
denominated in any other currency, the amount in Dollars which would be required
to purchase the nominal amount of such Note as expressed in such other currency
at the spot rate of exchange for the purchase of such other currency with
Dollars quoted by the Issue and Paying Agent at or about 11.00 a.m. (London
time) on such day.

 

“Dollars” and “U.S.$” denote the lawful currency of the United States of
America; and “Dollar Note” means a Note denominated in Dollars.

 

2

--------------------------------------------------------------------------------


 

“Euro”, “euro”, “EUR” and “€” denote the lawful currency introduced at the start
of the third stage of European Economic and Monetary Union pursuant to the
Treaty on the Functioning of the European Union, as amended from time to time;
and “Euro Note” means a Note denominated in Euro.

 

“FSMA” means the Financial Services and Markets Act 2000.

 

“Global Note” means a New Global Note or a Classic Global Note.

 

“Guarantee” means the deed of guarantee, dated the date hereof, executed by the
Guarantor in respect of the obligations of Ecolab Lux 1 S.à r.l., Ecolab Lux 2
S.à r.l. and Ecolab NL 10 B.V. under the Notes and the Deed of Covenant and,
where the context so requires, the guarantee and indemnity contained in that
deed.

 

“ICSDs” means Euroclear Bank S.A./N.V. and Clearsteam Banking S.A.

 

“Information Memorandum” means the most recent information memorandum, as the
same may be amended or supplemented from time to time, containing information
about the Issuers, the Guarantor and the Programme, the text of which has been
prepared by or on behalf of the Issuers and the Guarantor for use by the
Dealer(s) in connection with the transactions contemplated by this Agreement.

 

“Issue and Paying Agent” means Citibank, N.A., London Branch and any successor
issue and paying agent appointed in accordance with the Agency Agreement.

 

“Japanese Yen” denotes the lawful currency of Japan.

 

“Loss” means any liability, damages, cost, loss or expense (including, without
limitation, legal fees, costs and expenses and any value added tax thereon).

 

“New Global Note” means a Note in global form which specifies on its face that
it is a New Global Note, representing an issue of commercial paper of a like
maturity.

 

“Note” means a commercial paper note of an Issuer purchased or to be purchased
by a Dealer under this Agreement, in bearer global or definitive form,
substantially in the relevant form scheduled to the Agency Agreement or such
other form(s) as may be agreed from time to time between the relevant Issuer,
the Guarantor, the relevant Dealer(s) and the Issue and Paying Agent and, unless
the context otherwise requires, includes the commercial paper notes represented
by the Global Notes.

 

“Programme” means the Euro-commercial paper programme established by this
Agreement.

 

“Programme Summary” means the summary of the particulars of the Programme as set
out in Schedule 3, as such summary may be amended or superseded from time to
time.

 

“Related Party” means, in respect of any person, any affiliate of that person or
any officer, director, employee or agent of that person or any such affiliate or
any person by whom any of them is controlled for the purposes of the Securities
Act.

 

3

--------------------------------------------------------------------------------


 

“relevant jurisdiction” means any one or more of The Netherlands, the Grand
Duchy of Luxembourg, the United Kingdom, the United States and any jurisdiction
from or through which any payment under or in respect of any Note or any
Agreement or the Guarantee may be made.

 

“Sanctions” means any economic or financial sanctions or embargoes and/or
restrictive measures administered or imposed by the Office of Foreign Assets
Control of the U.S. Department of the Treasury, the U.S. State Department, any
other agency of the U.S. government, the United Nations, the European Union or
the United Kingdom.

 

“Securities Act” means the United States Securities Act of 1933, as amended.

 

“STEP Label” has the meaning set out in the STEP Convention.

 

“STEP Convention” means the Market Convention on Short-Term European Paper
(STEP) dated 25 October 2010 as the same may be amended from time to time or any
substitute paper or convention relating to STEP issued by Euribor ACI and
Euribor FBE or by the STEP Secretariat (as such term is defined in the STEP
Convention).

 

“Sterling” and “£” denote the lawful currency of the United Kingdom.

 

“Subsidiary” means, in respect of any person (the “first person”) at any
particular time, any other person (the “second person”):

 

(a)                                 Control:  whose affairs and policies the
first person controls or has the power to control, whether by ownership of share
capital, contract, the power to appoint or remove a majority of the members of
the governing body of the second person or otherwise; or

 

(b)                                 Consolidation:  whose financial statements
are, in accordance with applicable law and generally accepted accounting
principles, consolidated with those of the first person.

 

“Swiss Franc” denotes the lawful currency of Switzerland.

 

1.2                               Programme Summary

 

Terms not expressly defined herein shall have the meanings set out in the
Programme Summary.

 

1.3                               Legislation

 

Any reference in this Agreement to any legislation (whether primary legislation
or regulations or other subsidiary legislation made pursuant to primary
legislation) shall be construed as a reference to such legislation as the same
may have been, or may from time to time be, amended or re-enacted.

 

1.4                               Clauses and Schedules

 

Any reference in this Agreement to a Clause, sub-clause or a Schedule is, unless
otherwise stated, to a clause or sub-clause hereof or a schedule hereto.

 

4

--------------------------------------------------------------------------------


 

1.5                               Headings

 

Headings and sub-headings are for ease of reference only and shall not affect
the construction of this Agreement.

 

1.6                               Amendment and Restatement

 

The Original Agreement shall be amended and restated on the terms of this
Agreement.  Any Notes issued on or after the date of this Agreement shall be
issued pursuant to this Agreement.  Subject to such amendment and restatement,
the Original Agreement shall continue in full force and effect.

 

2.                                      ISSUE

 

2.1                               Basis of agreements to issue; uncommitted
facility

 

Subject to the terms hereof, each Issuer may issue Notes to the Dealer(s) from
time to time at such prices and upon such terms as the relevant Issuer and the
relevant Dealer may agree, provided that each Issuer has, and shall have, no
obligation to issue Notes to the Dealer(s), except as agreed, and each Dealer
has, and shall have, no obligation to subscribe Notes from the Issuers, except
as agreed.  Each Issuer acknowledges that the Dealer(s) may resell Notes
subscribed by such Dealer(s).  The tenor of each Note shall not be less than the
Minimum Term nor greater than the Maximum Term specified in the Programme
Summary, calculated from the date of issue of such Note to the maturity date
thereof.  Each issue of Notes having the same issue date, maturity date,
currency of denomination, yield and redemption basis will be represented by a
Global Note or by Definitive Notes having the aggregate nominal amount of such
issue as may be agreed between the relevant Issuer and the relevant Dealer.

 

2.2                               Procedures

 

If an Issuer and any Dealer shall agree on the terms of the subscription of any
Note by such Dealer (including agreement with respect to the issue date,
maturity date, currency, denomination, yield, redemption basis, aggregate
nominal amount and purchase price), then:

 

2.2.1                     Instruction to Issue and Paying Agent:  the relevant
Issuer shall instruct the Issue and Paying Agent to issue such Note and deliver
it in accordance with the terms of the Agency Agreement;

 

2.2.2                     Payment of purchase price:  the relevant Dealer shall
subscribe such Note on the date of issue:

 

(a)                                 Euro Note:  in the case of a Euro Note, by
transfer of funds settled through the Trans-European Automated Real-Time Gross
Settlement Express Transfer (TARGET2) System to such account as the Issue and
Paying Agent shall have specified for this purpose; or

 

(b)                                 Other Notes:  in all other cases, by
transfer of freely transferable same day funds in the relevant currency to such
account of the Issue and Paying Agent at such bank in the principal domestic
financial centre

 

5

--------------------------------------------------------------------------------


 

for such currency as the Issue and Paying Agent shall have specified for this
purpose,

 

or, in each case, by such other form of transfer as may be agreed between the
relevant Dealer and the relevant Issuer; and

 

2.2.3                     Delivery Instructions:  the relevant Dealer shall
notify the Issue and Paying Agent and the relevant Issuer of the payment and
delivery instructions applicable to such Note or Notes by telephone, fax or
email, such notification to be received in sufficient time and in any event no
later than 10.00 a.m. (London time) one Business Day prior to the proposed issue
date (or such later time or date as may be agreed between the Issue and Paying
Agent and the relevant Dealer) to enable the Issue and Paying Agent to deliver
such Note or Notes as contemplated in the Agency Agreement (or, in the case of
Definitive Notes, make the same available for collection) on its issue date.

 

2.3                               Failure of agreed issuance

 

If for any reason (including, without limitation, the failure of the relevant
trade) a Note agreed to be subscribed pursuant to Clause 2.1 is not to be
issued, the relevant Issuer and the relevant Dealer shall immediately notify the
Issue and Paying Agent thereof.

 

2.4                               Issuance currencies

 

The parties acknowledge that Notes issued under the Programme may be denominated
in Dollars, Euro, Japanese Yen, Sterling, Swiss Francs, or, subject as provided
below, in any other currency.  Any agreement reached pursuant to Clause 2.1 to
sell and subscribe a Note denominated in a currency other than Dollars, Euro,
Japanese Yen, Sterling and Swiss Francs shall be conditional upon:

 

2.4.1                     Compliance:  it being lawful and in compliance with
all requirements of any relevant central bank and any other relevant fiscal,
monetary, regulatory or other authority, for deposits to be made in such
currency and for such Note to be issued, offered for sale, sold and delivered;

 

2.4.2                     Convertibility:  such other currency being freely
transferable and freely convertible into Dollars; and

 

2.4.3                     Amendments:  any appropriate amendments which the
relevant Dealer, the relevant Issuer, the Guarantor or the Issue and Paying
Agent shall require having been made to this Agreement and/or the Agency
Agreement.

 

2.5                               Increase of Maximum Amount

 

The Issuers and the Guarantor may increase the Maximum Amount by giving at least
ten days’ notice by letter, substantially in the form set out in Schedule 4, to
each of the Dealer(s) and the Issue and Paying Agent.  Such increase will not
take effect until the Dealer(s) have received from the Issuers the documents
listed in such letter or in Schedule 1 (if required by the Dealer(s)), in each
case in form and substance acceptable to each Dealer.

 

6

--------------------------------------------------------------------------------


 

2.6                               Calculation Agent

 

If floating rate Notes are to be issued, the relevant Issuer will appoint either
the relevant Dealer or the Issue and Paying Agent (subject to the consent of the
relevant Dealer or the Issue and Paying Agent, as the case may be, thereto) or
some other person (subject to the consent of the relevant Dealer and the Issue
and Paying Agent to such person’s appointment) to be the calculation agent in
respect of such floating rate Notes and the following provisions shall apply:

 

2.6.1                     Dealer:  if a Dealer is to be the calculation agent,
its appointment as such shall be on the terms of the form of agreement set out
in Schedule 6, and each Dealer will be deemed to have entered into an agreement
in such form for a particular calculation if it is named as calculation agent in
the redemption calculation attached to or endorsed on the relevant Note;

 

2.6.2                     Issue and Paying Agent:  if the Issue and Paying Agent
is to be the calculation agent, its appointment as such shall be on the terms
set out in the Agency Agreement; and

 

2.6.3                     Other Calculation Agent:  if the person nominated by a
Dealer or by the Issue and Paying Agent as calculation agent is not a Dealer,
that person shall execute (if it has not already done so) an agreement
substantially in the form of the agreement set out in Schedule 6 and the
appointment of that person shall be on the terms of that agreement.

 

3.                                      REPRESENTATIONS AND WARRANTIES

 

3.1                               Representations and warranties

 

Each Issuer, in respect of itself and the Guarantor, in respect of itself,
Ecolab Lux 1 S.à r.l., Ecolab Lux 2 S.à r.l. and Ecolab NL 10 B.V., represents
and warrants to each Dealer at the date of this Agreement, each date upon which
the Maximum Amount is increased, each date upon which an agreement for the issue
and subscription of Notes is made and each date upon which Notes are, or are to
be, issued that:

 

3.1.1                     Authorisation; valid, binding and enforceable:  each
of:

 

(a)                                 the update of the Programme and the
execution, delivery and performance by the Issuers of the Agreements and the
Notes;

 

(b)                                 the execution, delivery and performance by
the Guarantor of this Agreement, the Agency Agreement and the Guarantee;

 

(c)                                  the entering into and performance by the
relevant Issuer of any agreement for the sale of Notes reached pursuant to
Clause 2.1; and

 

(d)                                 the issue and sale of the Notes by the
relevant Issuer under the Agreements,

 

has been duly authorised by all necessary action and the same constitute or, in
the case of Notes, will, when issued in accordance with the Agency Agreement,
constitute, valid and binding obligations of the relevant Issuer

 

7

--------------------------------------------------------------------------------


 

and/or the Guarantor (as the case may be) enforceable against each of them in
accordance with their respective terms (subject, as to enforceability, to
bankruptcy, insolvency, reorganisation and similar laws of general applicability
relating to or affecting creditors’ rights and to general principles of equity);

 

3.1.2                     Status:  the obligations of each Issuer under each of
the Agreements and the Notes and the obligations of the Guarantor under this
Agreement, the Agency Agreement and the Guarantee will rank (other than in the
case of obligations preferred by mandatory provisions of law) at least pari
passu with all other present and future unsecured and unsubordinated
indebtedness of each Issuer and the Guarantor (as the case may be);

 

3.1.3                     Incorporation, capacity:  each Issuer and the
Guarantor is duly incorporated and validly existing under the laws of its
jurisdiction of incorporation and:

 

(a)                                 the update of the Programme, the execution,
delivery and performance by each Issuer of the Agreements and the Notes;

 

(b)                                 the execution, delivery and performance by
the Guarantor of this Agreement, the Agency Agreement and the Guarantee;

 

(c)                                  the entering into and performance by the
relevant Issuer of any agreement for the issue and subscription of Notes reached
pursuant to Clause 2.1; and

 

(d)                                 the issue and sale of the Notes by the
relevant Issuer under the Agreements,

 

will not infringe any of the provisions of the relevant Issuer’s or the
Guarantor’s constituting documents and will not contravene any law, regulation,
order or judgment to which the relevant Issuer or the Guarantor or any of its
assets is subject nor result in the breach of any term of, or cause a default
under, any instrument to which the relevant Issuer or the Guarantor is a party
or by which it or any of its assets may be bound except for such breaches or
defaults as could not reasonably be expected to be material in the context of
this Agreement and the transactions contemplated hereby;

 

3.1.4                     Approvals:  all consents, authorisations, licences or
approvals of and registrations and filings with any governmental or regulatory
authority required in connection with the issue by each Issuer of Notes under
the Agreements and the performance of each Issuer’s obligations under the
Agreements and the Notes, the issue by the Guarantor of the Guarantee and the
performance by the Guarantor of its obligations under this Agreement, the Agency
Agreement and the Guarantee have been obtained and are in full force and effect,
and copies thereof have been supplied to the Dealer(s) except for such consents,
authorisations, licences, approvals, registrations and filings as could not
reasonably be expected to be material in the context of this Agreement and the
transactions contemplated hereby;

 

8

--------------------------------------------------------------------------------


 

3.1.5                     Disclosure:  in the context of this Agreement and the
transactions contemplated hereby, the information contained or incorporated by
reference in the Disclosure Documents is true and accurate in all material
respects and is not misleading in any material respect and there are no other
facts in relation to the Issuers or the Guarantor or any Notes the omission of
which makes, in the context of the issue of Notes, the Disclosure Documents as a
whole or any such information contained or incorporated by reference therein
misleading in any material respect;

 

3.1.6                     Financial Statements:  the audited consolidated
financial statements and any interim financial statements (audited or unaudited)
published subsequently thereto and any other financial statements of Ecolab Inc.
(in its capacity as Issuer and Guarantor) on Form 8-K published subsequently
thereto, and in each case filed with the SEC incorporated by reference in the
Information Memorandum, present fairly and accurately the consolidated financial
position of each Issuer, the Guarantor and their respective Subsidiaries as of
the respective dates of such statements and the consolidated results of
operations of the Issuers, the Guarantor and their respective Subsidiaries for
the periods they cover or to which they relate and such financial statements
have been prepared in accordance with the relevant laws of the United States,
and with generally accepted accounting principles in the United States applied
on a consistent basis throughout the periods involved (unless and to the extent
otherwise stated therein);

 

3.1.7                     No material adverse change, No litigation:  since the
date of the most recent audited consolidated financial statements of the
Guarantor supplied to the Dealer(s) and, in relation to any date on which this
warranty falls to be made after the date hereof, save as otherwise disclosed by
any Disclosure Document subsequently delivered by the Guarantor to the
Dealer(s):

 

(a)                                 there has been no adverse change in the
business, financial or other condition of the Issuers or the Guarantor or their
respective Subsidiaries, holding companies or affiliates; and

 

(b)                                 there is no litigation, arbitration or
governmental proceeding pending or, to the knowledge of the Issuers or the
Guarantor, threatened against or affecting the Issuers or the Guarantor or their
respective Subsidiaries, holding companies or affiliates,

 

which in any case could reasonably be expected to be material in the context of
this Agreement and the transactions contemplated hereby;

 

3.1.8                     No default:  none of the Issuers nor the Guarantor is
in default in respect of payment of (i) any indebtedness under any Notes and
(ii) any indebtedness for any other borrowed money or any other obligation
having a similar commercial effect, in an aggregate amount greater than
U.S.$150,000,000;

 

3.1.9                     No ratings downgrade:  there has been no downgrading,
nor any notice to the Issuers or the Guarantor of any intended downgrading, in
the rating accorded to the Issuers’ or the Guarantor’s short-term or long-term
debt by Standard & Poor’s Financial Services, LLC or Moody’s Investors
Service, Inc.;

 

9

--------------------------------------------------------------------------------


 

3.1.10              Taxation:  subject to compliance with the terms of the
Agreements, neither the Issuers nor the Guarantor are required by any law or
regulation nor any relevant taxing authority in the United States, The
Netherlands or the Grand Duchy of Luxembourg in force at the date of this
Agreement to make any deduction or withholding from any payment due under the
Notes, the Agency Agreement, the Deed of Covenant or the Guarantee for or on
account of any income, registration, transfer or turnover taxes, customs or
other duties or taxes of any kind;

 

3.1.11              Maximum Amount not exceeded:  the outstanding principal
amount of all Notes on the date of issue of any Note does not and will not
exceed the Maximum Amount set out in the Programme Summary (as increased from
time to time pursuant to Clause 2.5) and for this purpose the nominal amount of
any Note denominated in any currency other than Dollars shall be taken as the
Dollar Equivalent of such nominal amount as at the date of the agreement for the
issue of such Note;

 

3.1.12              Investment Company:  each Issuer and the Guarantor is not an
investment company as defined in the United States Investment Company Act of
1940;

 

3.1.13              STEP Label:  the Issuer meets the criteria and requirements
that are necessary in order to be eligible to apply for the STEP Label;

 

3.1.14              Anti-Bribery: none of the Issuers, the Guarantor nor any of
their respective Subsidiaries, nor, to the knowledge of the Issuers or the
Guarantor, any director, officer, agent, employee or other person associated
with or acting on behalf of the Issuers, the Guarantor or any of their
respective Subsidiaries, has taken any action that would result in a material
violation of any provision of any applicable anti-bribery or anti-corruption
law, rule or regulation enacted in any jurisdiction;

 

3.1.15              Sanctions: none of the Issuers, the Guarantor nor any of
their respective Subsidiaries nor, to the knowledge of each Issuer or the
Guarantor, any director, officer, agent, employee or affiliate of the Issuers,
the Guarantor or any of their respective Subsidiaries is currently the subject
of any Sanctions or conducting business with any person, entity or country which
is the subject of any Sanctions, except and only as permitted by applicable law;
and

 

3.1.16              Money laundering laws: the operations of each Issuer, the
Guarantor and their respective Subsidiaries are and have been conducted at all
times in compliance with applicable financial record keeping and reporting
requirements and money laundering statutes in the jurisdiction of the relevant
Issuer or, as the case may be, the Guarantor and of all jurisdictions in which
the Issuer, the Guarantor and their respective Subsidiaries conduct business,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any applicable
governmental agency.

 

10

--------------------------------------------------------------------------------


 

3.2                               Notice of inaccuracy

 

If, prior to the time a Note is issued and delivered to or for the account of
the relevant Dealer, an event occurs which would render any of the
representations and warranties set out in Clause 3.1 immediately, or with the
lapse of time, untrue or incorrect in any material respect, the relevant Issuer
and the Guarantor (where applicable) will inform the relevant Dealer in writing
as soon as practicable of the occurrence of such event.  In either case, the
relevant Dealer shall inform the relevant Issuer in writing without any undue
delay whether it wishes to continue or discontinue the issuance and delivery of
the respective Notes.

 

3.3                               Notice of STEP Label withdrawal

 

If at any time and for any reason the STEP Label granted to the Issuer is
withdrawn, the Issuer shall promptly inform the Dealers upon becoming aware of
such withdrawal.

 

4.                                      COVENANTS AND AGREEMENTS

 

4.1                               Issuer and Guarantor

 

Each of the Issuers and the Guarantor jointly and severally covenants and agrees
that:

 

4.1.1                     Delivery of published information:  whenever the
Guarantor shall publish or make available to its shareholders or to the public
(by filing with any regulatory authority, securities exchange or otherwise) any
information which could reasonably be expected to be material in the context of
this Agreement and the transactions contemplated hereby, the Guarantor shall
notify the Dealer(s) as to the nature of such information, shall make a
reasonable number of copies of such information available to the Dealer(s) upon
request to permit distribution to investors and prospective investors and shall
take such action as may be necessary to ensure that the representation and
warranty contained in sub-clause 3.1.5 is true and accurate in all material
respects on the dates contemplated by such sub-clause.  Notwithstanding the
foregoing, the Guarantor will satisfy its obligations to notify the
Dealer(s) under this sub-clause 4.1.1 by maintaining an e-mail alert system
affording the Dealer(s) the opportunity to register via the Guarantor’s web site
to receive notification of the Guarantor’s news releases and filings with the
SEC, and the Dealers agree to so register.  The Guarantor will notify the
Dealer(s) if the e-mail alert system is discontinued and, in such event, notices
pursuant to this sub-clause 4.1.1 will be delivered in accordance with Clause
7.1 of this Agreement.  Certain SEC Filings are available via electronic means
including the Internet (http://www.sec.gov/cgi-bin/srch-edgar) and Bloomberg
Business News.

 

4.1.2                     Indemnity:  each of the Issuers and the Guarantor
jointly and severally undertakes to the Dealers that if the Dealer or any of the
Dealer’s Related Parties incurs any Loss arising out of:

 

(a)                                 the relevant Issuer’s failure (other than,
in the reasonable opinion of the Issuer, for technical reasons) to make due
payment under the Notes; or

 

11

--------------------------------------------------------------------------------


 

(b)                                 the Guarantor’s failure to make due payment
under the Guarantee; or

 

(c)                                  Notes not being issued for any reason
(other than as a result of the failure of any Dealer to pay) after an agreement
for the sale of such Notes has been made; or

 

(d)                                 any breach or alleged breach of the
representations, warranties, covenants or agreements made by the relevant Issuer
or the Guarantor in this Agreement, or

 

(e)                                  any untrue statement or alleged untrue
statement of any material fact contained in the Disclosure Documents or the
omission or alleged omission to state therein a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading in any material respect unless, in the case of an
alleged untrue statement or omission, the allegation is being made by any of the
Dealer’s Related Parties,

 

the Issuers or, as the case may be, the Guarantor shall pay to the Dealer on
demand an amount equal to such Loss.  The Dealer shall not have any duty or
other obligation, whether as fiduciary or trustee for any of its Related Parties
or otherwise, to recover any such payment or to account to any other person for
any amounts paid to it under this Clause.

 

(f)                                   In case any allegation as described in
sub-paragraphs (4.1.2)(d) or (4.1.2)(e) above is made or any action is brought
against any Dealer or any of the Dealer’s Related Parties in respect of which
recovery may be sought from the Issuer and/or the Guarantor, as the case may be,
under this Clause 4.1, the relevant Dealer shall promptly notify the Issuer
and/or the Guarantor, as the case may be, in writing but failure to do so will
not relieve the Issuer or the Guarantor from any liability under this
Agreement.  If any such allegation is made, the parties agree to consult in good
faith with respect to the nature of the allegation.  Subject to paragraph
(g) below, the Issuer or, as the case may be, the Guarantor may participate at
its own expense in the defence of any action.

 

(g)                                  If it so elects within a reasonable time
after receipt of the notice referred to in paragraph (f) above, the Issuer or,
as the case may be, the Guarantor may, subject as provided below, assume the
defence of the action with legal advisers chosen by it and approved by the
relevant Dealer (such approval not to be unreasonably withheld or delayed). 
Notwithstanding any such election a Dealer or any of the Dealer’s Related
Parties may employ separate legal advisers reasonably acceptable to the Issuer
and the Guarantor, and the Issuer or the Guarantor shall not be entitled to
assume such defence and shall bear the reasonable fees and expenses of such
separate legal advisers if:

 

(i)                                     the use of the legal advisers chosen by
the Issuer or the Guarantor to represent the Dealer or any of the Dealer’s
Related Parties would present such legal advisers with a conflict of interest;

 

12

--------------------------------------------------------------------------------


 

(ii)                                  the actual or potential defendants in, or
targets of, any such action include both the Dealer or any of the Dealer’s
Related Parties and the Issuer or the Guarantor and the Dealer concludes that
there may be legal defences available to it and/or other Relevant Parties which
are different from or additional to those available to the Issuer or the
Guarantor; or

 

(iii)                               the Issuer or the Guarantor has not employed
legal advisers reasonably satisfactory to the Dealer to represent the Dealer or
any of the Dealer’s Related Parties within a reasonable time after notice of the
institution of such action.

 

(h)                                 If the Issuer or, as the case may be, the
Guarantor assumes the defence of the action, the Issuer or, as the case may be,
the Guarantor shall not be liable for any fees and expenses of legal advisers of
the Dealer or any of the Dealer’s Related Parties incurred thereafter in
connection with the action, except as stated in paragraph (g) above.

 

(i)                                     Neither the Issuer nor the Guarantor
shall be liable in respect of any settlement of any action effected without its
written consent, such consent not to be unreasonably withheld or delayed. 
Neither the Issuer nor the Guarantor shall, without the prior written consent of
the Dealer (such consent not to be unreasonably withheld or delayed), settle or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim or action in respect of which recovery may be sought
(whether or not the Dealer or any of the Dealer’s Related Parties is an actual
or potential party to such claim or action) unless such settlement, compromise
or consent includes an unconditional release of each Dealer and any of the
Dealer’s Related Parties from all liability arising out of such claim or action
and does not include a statement as to or an admission of fault, culpability or
failure to act by or on behalf of a Dealer or any of the Dealer’s Related
Parties.

 

4.1.3                     Expenses, stamp duties, amendments:  each of the
Issuers and the Guarantor will:

 

(a)                                 Arranger’s expenses:  pay, or reimburse the
Arranger for, all reasonable out-of-pocket costs and expenses (including (i) an
amount equal to any United Kingdom value added tax but only to the extent the
Arranger, or any other member of the group to which the Arranger belongs for
value added tax purposes, reasonably determines that it is not entitled to
recover (whether by credit or repayment) such value added tax and (ii) fees and
disbursements of counsel to such Arranger) incurred by the Arranger in
connection with the preparation, negotiation, printing, execution and delivery
of this Agreement and all documents contemplated by this Agreement;

 

(b)                                 Dealers’ expenses:  pay, or reimburse each
Dealer for, all reasonable out-of-pocket costs and expenses (including (i) an
amount equal to any United Kingdom value added tax but only to the extent the
relevant

 

13

--------------------------------------------------------------------------------


 

Dealer, or any other member of the group to which that Dealer belongs for value
added tax purposes, reasonably determines that it is not entitled to recover
(whether by credit or repayment) such value added tax and (ii) fees and
disbursements of counsel to such Dealer) incurred by such Dealer in connection
with the enforcement or protection of its rights under this Agreement;

 

(c)                                  Stamp duties:  pay all stamp, registration
and other similar taxes and duties (including any interest and penalties thereon
or in connection therewith) which may be payable upon or in connection with the
creation and issue of the Notes and the execution, delivery and performance of
the Agreements and the Guarantee, except for any taxes payable regarding
Luxembourg registration duties (droits d’enregistrement) due to a registration,
submission or filing of the Agreements and the Guarantee where such
registration, submission or filing is or was not required to maintain or
preserve the rights of the Dealers under the Agreements and the Guarantee, and
the Issuers shall jointly and severally indemnify each Dealer against any claim,
demand, action, liability, damages, cost, loss or expense (including (i) an
amount equal to any United Kingdom value added tax but only to the extent the
relevant Dealer, or any other member of the group to which that Dealer belongs
for value added tax purposes, reasonably determines that it is not entitled to
recover (whether by credit or repayment) such value added tax and (ii) fees and
disbursements of counsel to such Dealer)  which it may incur as a result or
arising out of or in relation to any failure to pay or delay in paying any of
the same;

 

(d)                                 Amendments:  notify each Dealer of any
change in the identity of or the offices of the Issue and Paying Agent and any
material change or amendment to or termination of the Agency Agreement or the
Deed of Covenant or the Guarantee not later than five days prior to the making
of any such change or amendment or such termination; and it will not permit to
become effective any such change, amendment or termination which could
reasonably be expected to affect adversely the interests of any Dealer or the
holder of any Notes then outstanding;

 

4.1.4                     No deposit-taking:  the relevant Issuer will issue the
Notes only if the following conditions apply (or the Notes can otherwise be
issued without contravention of section 19 of the FSMA):

 

(a)                                 Selling restrictions:  each relevant Dealer
represents, warrants and agrees in the terms set out in Clause 3.1 of Schedule
2; and

 

(b)                                 Redemption value:  the redemption value of
each Note is not less than £100,000 (or an amount of equivalent value
denominated wholly or partly in a currency other than Sterling), and no part of
any Note may be transferred unless the redemption value of that part is not less
than £100,000 (or such an equivalent amount); and

 

4.1.5                     Sanctions: the Issuers and the Guarantor will each
ensure that proceeds raised in connection with the issue of any Notes will not
directly or indirectly be lent,

 

14

--------------------------------------------------------------------------------


 

contributed or otherwise made available to any person or entity (whether or not
related to any Issuer or the Guarantor) for the purpose of financing the
activities of any person or entity or for the benefit of any country currently
the subject of any Sanctions, except and only as permitted by applicable law.

 

4.2                               Compliance

 

The Issuers and the Guarantor shall take such steps (in conjunction with the
Dealer(s), where appropriate) to ensure that any laws and regulations or
requirements of any governmental agency, authority or institution which may from
time to time be applicable to any Note shall be fully observed and complied with
and in particular (but without limitation):

 

4.2.1                     Regulation S:  that neither the Issuers, the
Guarantor, nor any of their affiliates nor any person acting on their or their
affiliates behalf have engaged or will engage in any directed selling efforts
with respect to the Notes, and they and their affiliates have complied and will
comply with the offering restrictions requirement of Regulation S.  Terms used
in this sub-clause have the meanings given to them by Regulation S under the
Securities Act.

 

4.3                               Selling restrictions

 

Each Dealer represents, covenants and agrees that it has complied with and will
comply with the selling restrictions set out in Schedule 2, and that the
representations contained therein are true and correct.  Subject to compliance
with those restrictions, each Dealer is hereby authorised by each of the Issuers
and the Guarantor to circulate the Disclosure Documents to purchasers or
potential purchasers of the Notes.

 

4.4                               Dealers’ obligations several

 

The obligations of each Dealer contained in this Agreement are several.

 

4.5                               Status of Arranger

 

Each of the Dealers agrees that the Arranger has only acted in an administrative
capacity to facilitate the establishment and/or maintenance of the Programme and
has no responsibility to it for (a) the adequacy, accuracy, completeness or
reasonableness of any representation, warranty, undertaking, agreement,
statement or information in the Information Memorandum, this Agreement or any
information provided in connection with the Programme or (b) the nature and
suitability to it of all legal, tax and accounting matters and all documentation
in connection with the Programme or any issue of Notes thereunder.

 

4.6                               Issuers’ compliance

 

The Guarantor shall procure that the Issuers shall comply with and discharge
their respective obligations under each of the Agreements and the Notes.

 

15

--------------------------------------------------------------------------------


 

4.7                               STEP Label

 

The Issuers, failing which the Guarantor, will take all reasonable steps as may
be necessary to apply for and maintain the STEP Label, including, for the
avoidance of doubt:

 

4.7.1                     submitting such application form and declaration of
adherence to the STEP Market Convention as may be required from time to time by
the STEP Convention;

 

4.7.2                     authorising the eligible data provider (as defined in
the STEP Convention) and the STEP Secretariat to receive, process and transmit
to the to the European Central Bank (“ECB”) all data required from time to time
under the STEP Convention;

 

4.7.3                     ensuring that the eligible data provider (as defined
in the STEP Convention) receives all such necessary information to be
communicated to the ECB regarding the trades transacted under the Programme; and

 

4.7.4                     ensuring that the Information Memorandum contains all
such information as may be required from time to time by the STEP Convention and
updating the Information Memorandum at least every 3 years or at such other
times as may be specified by the STEP Convention and re-submitting it to the
STEP Secretariat.

 

5.                                      CONDITIONS PRECEDENT

 

5.1                               Conditions precedent to first issue

 

The relevant Issuer and the Guarantor agrees to deliver to each Dealer, prior to
the first issue of Notes to that Dealer, each of the documents set out in
Schedule 1 in form, substance and number reasonably requested by the relevant
Dealer.

 

5.2                               Conditions precedent to each issue

 

In relation to each issue of Notes, it shall be a condition precedent to the
purchase thereof by any Dealer that (a) the representations and warranties in
Clause 3.1 shall be true and correct in all material respects on each date upon
which an agreement for the sale of Notes is made hereunder and on the date on
which such Notes are issued and that (b) there is no other material breach of
any of the obligations of the relevant Issuer or the Guarantor or either of them
under any of the Agreements, the Notes or the Guarantee and that (c) the Dealer
having received (in a form satisfactory to the Dealer) a duly executed or a
conformed copy of the agreement between the relevant Issuer and the ICSDs with
respect to the settlement in the ICSDs of New Global Notes.

 

6.                                      TERMINATION AND APPOINTMENT

 

6.1                               Termination

 

The Issuers may terminate the appointment of any Dealer, and any Dealer may
resign, on not less than ten days’ written notice to the relevant Dealer or the
Issuers, as the

 

16

--------------------------------------------------------------------------------


 

case may be.  The Issuers shall promptly inform the other Dealer(s), the
Guarantor and the Issue and Paying Agent of any such termination or
resignation.  The rights and obligations of each party hereto shall not
terminate in respect of any rights or obligations accrued or incurred before the
date on which such termination takes effect and the provisions of
sub-clause 4.1.2 and 4.1.3 shall survive termination of this Agreement and
delivery against payment for any of the Notes.

 

6.2                               Additional Dealers

 

Nothing in this Agreement shall prevent the Issuers from appointing one or more
additional Dealers upon the terms of this Agreement provided that any additional
Dealer shall have first confirmed acceptance of its appointment upon such terms
in writing to the Issuers in substantially the form of the letter set out in
Schedule 5, whereupon it shall become a party to this Agreement vested with all
the authority, rights, powers, duties and obligations as if originally named as
a Dealer hereunder.  The Issuers shall promptly inform the other Dealer(s), the
Guarantor and the Issue and Paying Agent of any such appointment.  The Issuers
and the Guarantor hereby agrees to supply to such additional Dealer, upon such
appointment, such legal opinions as are specified in paragraph 6 of Schedule 1,
if requested, or reliance letters in respect thereof.

 

7.                                      NOTICES

 

7.1                               Addressee for notices

 

All notices and other communications hereunder shall, save as otherwise provided
in this Agreement, be made in writing and in English (by letter, fax or email)
and shall be sent to the intended recipient at the address, fax number or email
address and marked for the attention of the person (if any) from time to time
designated by that party to the other parties hereto for such purpose.  The
initial address, fax number and email address so designated by each party are
set out in the Programme Summary.

 

7.2                               Effectiveness

 

Any communication from any party to any other under this Agreement shall be
effective upon receipt by the addressee, provided that any such notice or other
communication which would otherwise take effect after 4.00 p.m. on any
particular day shall not take effect until 10.00 a.m. on the immediately
succeeding business day in the place of the addressee.

 

7.3                               Assignment

 

If, at any time, any Dealer shall transfer all or substantially all of its
euro-commercial paper business to any affiliate then, on the date such transfer
becomes effective, such affiliate shall become the successor to the relevant
Dealer under this Agreement without the execution or filing of any paper or any
further act on the part of the parties hereto so that the Issuers and the
Guarantor and such affiliate shall acquire and become subject to the same rights
and obligations between themselves as if they had entered into an agreement in
the form (the relevant changes having been made) of this Agreement.  After the
said effective date all references in this Agreement to the relevant Dealer
shall be deemed to be references to such affiliate.  The relevant Dealer

 

17

--------------------------------------------------------------------------------


 

shall, as soon as reasonably practicable, give notice of any such transfer to
the Issuers.  In this Clause 7.3, “affiliate” means, in relation to any person,
any entity controlled, directly or indirectly, by such person, any entity that
controls, directly or indirectly, such person, or any entity under common
control with such person.  For this purpose “control” of any entity or person
means ownership of a majority of the voting power of the entity or person.

 

8.                                      THIRD PARTY RIGHTS

 

A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of this Agreement, but
this does not affect any right or remedy of a third party which exists or is
available apart from that Act.

 

9.                                      LAW AND JURISDICTION

 

9.1                               Governing law

 

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

9.2                               English courts

 

The courts of England have exclusive jurisdiction to settle any dispute (a
“Dispute”), arising from or connected with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement or any
non-contractual obligation arising out of or in connection with this Agreement)
or the consequences of its nullity.

 

9.3                               Appropriate forum

 

The parties agree that the courts of England are the most appropriate and
convenient courts to settle any Dispute and, accordingly, that they will not
argue to the contrary.

 

9.4                               Rights of the Dealers to take proceedings
outside England

 

Clause 9.2 (English courts) is for the benefit of the Dealers only.  As a
result, nothing in this Clause 9 (Law and jurisdiction) prevents the Dealers
from taking proceedings relating to a Dispute (“Proceedings”) in any other
courts with jurisdiction.  To the extent allowed by law, the Dealers may take
concurrent Proceedings in any number of jurisdictions.

 

9.5                               Process agent

 

Each Issuer and the Guarantor agrees that the documents which start any
Proceedings and any other documents required to be served in relation to those
Proceedings may be served on it by being delivered to Ecolab Limited at P.O Box
11, Winnington Avenue, Northwich, Cheshire, United Kingdom CW8 4DX or, if
different, its registered office for the time being or at any address of the
relevant Issuer or the Guarantor in Great Britain at which process may be served
on it in accordance with The Companies Act 2006.  If such person is not or
ceases to be effectively appointed to accept service of process on behalf of the
Issuers and the Guarantor, the Issuers and the Guarantor shall, on the written
demand of any Dealer addressed and delivered to

 

18

--------------------------------------------------------------------------------


 

the Issuers and the Guarantor appoint a further person in England to accept
service of process on its behalf and, failing such appointment within 15 days,
any Dealer shall be entitled to appoint such a person by written notice
addressed to the Issuers and the Guarantor and delivered to the Issuers and the
Guarantor.  Nothing in this paragraph shall affect the right of any Dealer to
serve process in any other manner permitted by law.  This clause applies to
Proceedings in England and to Proceedings elsewhere.

 

9.6                               Ecolab NL 10 B.V.

 

If Ecolab NL 10 B.V. is represented by an attorney or attorneys in connection
with the signing and/or execution and/or delivery of this Agreement or any
agreement or document referred to herein or made pursuant hereto and the
relevant power or powers of attorney is or are expressed to be governed by the
laws of The Netherlands, it is hereby expressly acknowledged and accepted by the
other parties hereto that such laws shall govern the existence and extent of
such attorney’s or attorneys’ authority and the effects of the exercise thereof.

 

10.                               COUNTERPARTS

 

This Agreement may be signed in any number of counterparts, all of which when
taken together shall constitute a single agreement.

 

AS WITNESS the hands of the duly authorised representatives of the parties
hereto the day and year first before written.

 

19

--------------------------------------------------------------------------------


 

SCHEDULE 1
CONDITION PRECEDENT DOCUMENTS

 

1.                                      Certified copies of the Issuers’ and the
Guarantor’s constituting documents, together with English translations, where
required.

 

2.                                      Certified copies of all documents
evidencing the internal authorisations and approvals required to be granted by
the Issuers and the Guarantor in connection with the Programme, together with
English translations, where required.

 

3.                                      Certified copies of any governmental or
other consents and any filings required in connection with the Programme,
together with English translations, where required.

 

4.                                      Duly executed copies of:

 

(a)                                 the Dealer Agreement;

 

(b)                                 the Agency Agreement;

 

(c)                                  the Deed of Covenant; and

 

(d)                                 the Guarantee.

 

5.                                      Copies of:

 

(a)                                 the confirmation of acceptance of
appointment from the agent for service of process; and

 

(b)                                 confirmation that the Deed of Covenant and
the Deed of Guarantee have been delivered to the Issue and Paying Agent.

 

6.                                      Legal opinions from:

 

(a)                                 the Senior SEC Counsel and Assistant
Secretary of Ecolab Inc. as to its due incorporation and the due authorisation
and execution of the Agreements in its capacities as both Issuer and Guarantor;

 

(b)                                 Clifford Chance LLP as to the laws of the
Grand Duchy of Luxembourg in respect of Ecolab Lux 1 S.à r.l. and Ecolab Lux 2
S.à r.l. and The Netherlands in respect of Ecolab NL 10 B.V. respectively; and

 

(c)                                  Clifford Chance LLP as to the laws of
England.

 

7.                                      The Information Memorandum.

 

8.                                      A list of the names, titles and specimen
signatures of the persons authorised:

 

(a)                                 to sign on behalf of the Issuers and the
Guarantor this Agreement, the Deed of Covenant, the Agency Agreement, the Notes
and the Guarantee (as applicable);

 

(b)                                 to sign on behalf of the Issuers and the
Guarantor all notices and other documents to be delivered in connection
therewith; and

 

20

--------------------------------------------------------------------------------


 

(c)                                  to take any other action on behalf of the
Issuers and the Guarantor in relation to the Programme.

 

9.                                      Confirmation from the Issuers or the
Issue and Paying Agent that the relevant forms of Global Note have been prepared
and the same delivered to the Issue and Paying Agent.

 

10.                               Confirmation that the Programme was granted
the STEP Label.

 

11.                               A duly executed copy of the authorisation from
the Issuer to each ICSD, to effectuate any New Global Notes issued under the
Programme and delivered by, or on behalf of, the Issuer to that ICSD.

 

21

--------------------------------------------------------------------------------


 

SCHEDULE 2
SELLING RESTRICTIONS

 

1.                                      General

 

By its purchase and acceptance of Notes issued under this Agreement, each Dealer
represents, warrants and agrees that it will observe all applicable laws and
regulations in any jurisdiction in which it may offer, sell or deliver Notes;
and that it will not directly or indirectly offer, sell, resell, re-offer or
deliver Notes or distribute any Disclosure Document, circular, advertisement or
other offering material in any country or jurisdiction except under
circumstances that will result in compliance with all applicable laws and
regulations.

 

2.                                      The United States of America

 

The Notes and the Guarantee have not been and will not be registered under the
Securities Act and may not be offered or sold within the United States or to, or
for the account or benefit of, U.S. persons except in accordance with Regulation
S. Each Dealer has represented and agreed (and each further Dealer appointed
under the Programme will be required to represent and agree) that it has not
offered, sold or delivered, and will not offer, sell or deliver, any Notes and
the Guarantee constituting part of its allotment within the United States except
in accordance with Rule 903 of Regulation S.

 

Each Dealer has also represented and agreed (and each further Dealer appointed
under the Programme will be required to represent and agree) that it has
offered, sold or delivered the Notes, and will offer, sell or deliver the Notes
and the Guarantee (i) as part of their distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
and the closing date (the “distribution compliance period”), only in accordance
with Rule 903 of Regulation S.

 

Each Dealer has also agreed (and each further Dealer appointed under the
Programme will be required to agree) that, at or prior to confirmation of sale
of Notes and the Guarantee, it will have sent to each distributor, dealer or
person receiving a selling concession, fee or other remuneration that purchases
Notes and the Guarantee from it during the distribution compliance period a
confirmation or notice to substantially the following effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”) and may not be
offered, sold or delivered within the United States or to, or for the account or
benefit of, U.S. persons (i) as part of their distribution at any time or
(ii) otherwise until 40 days after the later of the commencement of the offering
and the closing date, except in either case in accordance with Regulation S
under the Securities Act. Terms used above have the meanings given to them by
Regulation S.”

 

Each Dealer has represented and agreed (and each further Dealer appointed under
the Programme will be required to represent and agree) that neither it, nor its
affiliates nor any persons acting on its or their behalf have engaged or will
engage in any directed selling efforts with respect to the Notes and the
Guarantee, and that it and they have complied and will comply with the offering
restrictions requirement of Regulation S.

 

22

--------------------------------------------------------------------------------


 

Terms used above have the meanings given to them by Regulation S.

 

3.                                      The United Kingdom

 

3.1                               In relation to each issue of Notes, the Dealer
purchasing such Notes represents, warrants and undertakes to the relevant Issuer
and the Guarantor (where appropriate) that:

 

3.1.1                     it is a person whose ordinary activities involve it in
acquiring, holding, managing or disposing of investments (as principal or agent)
for the purposes of its business; and

 

3.1.2                     it has not offered or sold and will not offer or sell
any Notes other than to persons whose ordinary activities involve them in
acquiring, holding, managing or disposing of investments (as principal or agent)
for the purposes of their businesses or who it is reasonable to expect will
acquire, hold, manage or dispose of investments (as principal or agent) for the
purposes of their businesses where the issue of the Notes would otherwise
constitute a contravention of section 19 of the Financial Services and Markets
Act 2000 (the “FSMA”) by the relevant Issuer or the Guarantor;

 

3.2                               it has only communicated or caused to be
communicated and will only communicate or cause to be communicated an invitation
or inducement to engage in investment activity (within the meaning of section 21
of the FSMA) received by it in connection with the issue or sale of any Notes in
circumstances in which section 21(1) of the FSMA does not apply to the relevant
Issuer or the Guarantor; and

 

3.3                               it has complied and will comply with all
applicable provisions of the FSMA with respect to anything done by it in
relation to any Notes in, from or otherwise involving the United Kingdom.

 

4.                                      Japan

 

The Notes have not been and will not be registered under the Financial
Instruments and Exchange Act of Japan (Act No. 25 of 1948, as amended; the
“FIEA”). Accordingly, each Dealer represents and agrees that it has not,
directly or indirectly, offered or sold and will not, directly or indirectly,
offer or sell any Notes in Japan or to, or for the benefit of, any resident of
Japan (which term as used herein means any person resident in Japan, including
any corporation or other entity organised under the laws of Japan), or to others
for re-offering or resale, directly or indirectly, in Japan or to, or for the
benefit of, a resident of Japan except pursuant to an exemption from the
registration requirements of, and otherwise in compliance with, the FIEA and any
other applicable laws, regulations and ministerial guidelines of Japan.

 

5.                                      Switzerland

 

Each Dealer acknowledges and agrees that (i) the Notes may not be publicly
offered, sold or advertised, directly or indirectly, in or from Switzerland,
(ii) neither the Information Memorandum nor any other offering or marketing
material relating to the Notes constitutes a prospectus as such term is
understood pursuant to article 652a or article 1156 of the Swiss Federal Code of
Obligations and (iii) neither the Information

 

23

--------------------------------------------------------------------------------


 

Memorandum nor any other offering or marketing material relating to the Notes
may be publicly distributed or otherwise made publicly available in Switzerland.

 

6.                                      The Netherlands

 

Zero Coupon Notes in definitive form may only be transferred and accepted,
directly or indirectly, within, from or into The Netherlands through the
mediation of either the Issuer or a member firm of Euronext Amsterdam N.V.
admitted in a function on one or more of the markets or systems operated by
Euronext Amsterdam N.V. (toegelaten instelling) in full compliance with the
Dutch Savings Certificates Act (Wet inzake spaarbewijzen) of 21 May 1985 (as
amended) and its implementing regulations and must either be:

 

(a)                                 between individuals or legal entities who or
which trade or invest in securities in the conduct of a profession or trade
(which includes banks, dealers, insurance companies, pension funds, other
institutional investors and commercial enterprises which regularly, as an
ancillary activity, invest in securities); or, in any other case

 

(b)                                 recorded in a transaction note which
includes the name and address of each party to the transaction, the nature of
the transaction and the details and serial number of such Note.

 

No such mediation is required: (a) in respect of the transfer and acceptance of
rights representing an interest in a Zero Coupon Note in global form, or (b) in
respect of the initial issue of Zero Coupon Notes in definitive form to the
first holders thereof, or (c) in respect of the transfer and acceptance of Zero
Coupon Notes in definitive form between individuals not acting in the conduct of
a business or profession, or (d) in respect of the transfer and acceptance of
such Zero Coupon Notes within, from or into The Netherlands if all Zero Coupon
Notes (either in definitive form or as rights representing an interest in a Zero
Coupon Note in global form) of any particular Series or Tranche are issued
outside The Netherlands and are not distributed into The Netherlands in the
course of initial distribution or immediately thereafter.

 

In the event that the Savings Certificates Act applies, certain identification
requirements in relation to the issue and transfer of, and payments on, Zero
Coupon Notes have to be complied with.

 

As used herein, “Zero Coupon Notes” has the meaning given to it in
Section 1(a) of the Dutch Savings Certificates Act (Wet inzake spaarbewijzen) of
21 May 1985 (as amended), being Notes that are in bearer form and that
constitute a claim for a fixed sum against the Issuer and on which interest does
not become due during their tenor or on which no interest is due whatsoever.

 

7.                                      Grand Duchy of Luxembourg

 

The Notes may not be offered or sold to the public within the territory of the
Grand Duchy of Luxembourg unless:

 

(a)                                 a prospectus has been duly approved by the
Commission de Surveillance du Secteur Financier (the “CSSF”) pursuant to part II
or, as the case may be, part

 

24

--------------------------------------------------------------------------------


 

III of the Luxembourg law dated 10  July 2005 on prospectuses for securities, as
amended (the “Luxembourg Prospectus Law”), implementing Directive 2003/71/EC of
the European Parliament and of the Council of 4 November 2003 on the prospectus
to be published when securities are offered to the public or admitted to
trading, as amended through Directive 2010/73/EU of the European Parliament and
of the Council of 24 November 2010, as amended (the “Prospectus Directive”), if
Luxembourg is the home Member State as defined under the Luxembourg Prospectus
Law; or

 

(b)                                 if Luxembourg is not the home Member State,
the CSSF and the European Securities and Markets Authority have been provided by
the competent authority in the home Member State with a certificate of approval
attesting that a prospectus in relation to the Notes has been drawn up in
accordance with the Prospectus Directive and with a copy of the said prospectus;
or

 

(c)                                  the offer of the Notes benefits from an
exemption from or constitutes a transaction not subject to, the requirements to
publish a prospectus pursuant to the Luxembourg Prospectus Law.

 

25

--------------------------------------------------------------------------------

 


 

SCHEDULE 3
PROGRAMME SUMMARY

 

Issuer/Guarantor

 

 

 

Issuer 2

 

 

 

 

 

 

 

 

 

Ecolab Inc.

 

 

 

Ecolab Lux 1 S.à r.l.

 

 

 

 

 

 

 

 

 

Address (until 20 February 2017):

 

370 Wabasha Street

North, St. Paul,

 

Address:

 

6, rue Eugène Ruppert,

L-2453 Luxembourg,

 

 

MN 55102,

 

 

 

Grand Duchy of Luxembourg

 

 

U.S.A.

 

 

 

 

 

 

 

 

 

 

 

Address (from 20 February 2017):

 

1 Ecolab Place,

St. Paul,

 

 

 

 

 

 

MN 55102,

 

 

 

 

 

 

U.S.A.

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

+ 1 800 232 6522

 

Telephone:

 

+ 352 26 449 379

Fax:

 

+ 1 651 250 2573

 

Fax:

 

+ 352 26 449 167

Contact:

 

General Counsel

 

Contact:

 

Manager

 

 

 

 

 

 

(cc. Ecolab Inc. as specified above)

 

 

 

 

 

 

 

Issuer 3

 

 

 

Issuer 4

 

 

 

 

 

 

 

 

 

Ecolab Lux 2 S.à r.l.

 

 

 

Ecolab NL 10 B.V.

 

 

 

 

 

 

 

 

 

Address:

 

6, rue Eugène Ruppert,

 

Address:

 

Iepenhoeve 7 A

 

 

L-2453 Luxembourg,

 

 

 

3438MR Nieuwegein

 

 

Grand Duchy of Luxembourg

 

 

 

The Netherlands

Telephone:

 

+ 352 26 449 379

 

Telephone:

 

+31 30 6082372

Fax:

 

+ 352 26 449 167

 

Fax:

 

+31 30 6082228

Contact:

 

Manager

 

Contact:

 

Director

 

 

(cc. Ecolab Inc. as specified above)

 

 

 

(cc. Ecolab Inc. as specified above)

 

 

 

 

 

 

 

Dealer and Arranger

 

 

 

 

 

Credit Suisse Securities (Europe) Limited

 

 

 

Address:

 

One Cabot Square

 

 

London E14 4QJ

Telephone:

 

+ 44 20 7888 9968

Fax:

 

+ 44 20 7905 6132

Contact:

 

Commercial Paper Desk

 

26

--------------------------------------------------------------------------------


 

Dealer

 

 

 

 

 

Citibank Europe plc, UK Branch

 

 

 

Address:

 

Citigroup Centre

 

 

Canada Square

 

 

Canary Wharf

 

 

London E14 5LB

Telephone:

 

+ 44 20 7986 9070

Fax:

 

+ 44 20 7986 6837

Contact:

 

Short Term Fixed Income Desk

 

 

 

Issue and Paying Agent

 

 

 

 

 

Citibank, N.A., London Branch

 

 

 

Address:

 

Citigroup Centre

 

 

Canada Square

 

 

Canary Wharf

 

 

London E14 5LB

Telephone:

 

+353 1 622 2238

Fax:

 

+353 1 622 4029

Contact:

 

ECP Issuance Desk

 

 

 

Maximum Amount:

 

Denominations:

 

 

 

U.S.$2,000,000,000

 

EUR 100,000

 

 

 

(provided that the aggregate borrowing under Ecolab Inc.’s U.S.$ Commercial
paper programme and the Programme may not exceed U.S.$2,000,000,000)

 

(or other conventionally accepted Denominations in other currencies, provided
that the Euro Equivalent of any Note must be at least EUR 100,000 on the issue
date).

 

 

 

 

 

Governing Law:

 

 

 

Form of Notes:

 

 

 

 

 

Agreements:

 

English

 

The Notes will be in bearer form.  The Notes will initially be in global form
(“Global Notes”).  A Global Note will be exchangeable into definitive notes
(“Definitive Notes”) only in the circumstances set out in that Global Note (and
as summarised below).

 

 

 

 

Notes:

 

English

 

 

 

 

 

 

 

 

 

 

A Global Note will be exchangeable, in whole but not in part, for Definitive
Notes after surrender of the Global Note to the Issue and Paying Agent only
(i) if the clearing system(s) in which the Global Note is held at the relevant
time is closed for a continuous period of 14 days or more (other than by reason
of weekends or public holidays, statutory or otherwise) or if any such clearing
system announces an intention to, or does in fact, permanently cease to do
business, or (ii) if default

 

27

--------------------------------------------------------------------------------


 

 

 

 

 

is made in the payment of any amount payable in respect of the Global Note.

 

 

 

 

 

 

 

 

 

Notes may be issued at a discount or premium to face value or may bear fixed or
floating rate interest.

 

 

 

 

 

Minimum Term:

 

 

 

Maximum Term:

 

 

 

 

 

One day

 

 

 

183 days

 

 

 

 

 

Clearing Systems:

 

 

 

Selling Restrictions:

 

 

 

 

 

Euroclear Bank S.A./N.V. (“Euroclear”), Clearstream Banking, S.A. (“Clearstream,
Luxembourg”) or any other clearing system as may be agreed between the relevant
Issuer and the Issue and Paying Agent and in which Notes may from time to time
be held

 

U.S.A.

United Kingdom

Japan

Switzerland

The Netherlands

Grand Duchy of Luxembourg

 

 

 

 

 

Agent for Service of Process:

 

 

 

 

 

 

 

Ecolab Limited

 

 

 

 

 

 

 

 

 

Address:

 

 

 

P.O. Box 11

 

 

 

 

Winnington Avenue

 

 

 

 

Northwich, Cheshire

 

 

 

 

United Kingdom CW8 4DX

Telephone:

 

 

 

+44 1 606 744 88

Contact:

 

 

 

Company Secretary

 

28

--------------------------------------------------------------------------------


 

SCHEDULE 4
INCREASE OF MAXIMUM AMOUNT

 

[Letterhead of Ecolab]

 

[Date]

 

To:                             [List Dealers]

 

Citibank, N.A., London Branch (as Issue and Paying Agent])

 

Dear Sirs

 

U.S.$2,000,000,000 Euro-commercial paper programme

 

We refer to an amended and restated dealer agreement dated [·] 2016 (the “Dealer
Agreement”) between ourselves as Issuers, the Guarantor, the Arranger and the
Dealers party thereto relating to a U.S.$2,000,000,000 Euro-commercial paper
programme (the “Programme”).  Terms used in the Dealer Agreement shall have the
same meaning in this letter.

 

In accordance with clause 2.5 of the Dealer Agreement, we hereby notify each of
the addressees listed above that the Maximum Amount of the Programme is to be
increased from U.S.$[ ],000,000 to U.S.$[ ],000,000 with effect from [date],
subject to delivery of the following documents:

 

(a)                                 an updated or supplemental Information
Memorandum reflecting the increase in the Maximum Amount of the Programme;

 

(b)                                 certified copies of all documents evidencing
the internal authorisations and approvals required to be granted by the Issuers
and the Guarantor for such increase in the Maximum Amount;

 

(c)                                  certified copies of [specify any
governmental or other consents required by the Issuers and the Guarantor] for
such increase;

 

(d)                                 legal opinions from (i) the Senior SEC
Counsel and Assistant Secretary (or an employee of similar standing) of Ecolab
Inc. and (ii) Clifford Chance LLP as to the laws of The Netherlands, the Grand
Duchy of Luxembourg and the United Kingdom relating to such increase; and

 

(e)                                  a list of names, titles and specimen
signatures of the persons authorised to sign on behalf of the Issuers and the
Guarantor all notices and other documents to be delivered in connection with
such an increase in the Maximum Amount.

 

From the date on which such increase in the Maximum Amount becomes effective,
all references in the Dealer Agreement to the Maximum Amount or the amount of
the Programme shall be construed as references to the increased Maximum Amount
as specified herein.

 

29

--------------------------------------------------------------------------------


 

Yours faithfully

 

 

 

 

 

for and on behalf of

 

ECOLAB INC. (in its capacity as Issuer)

 

 

 

 

 

for and on behalf of

 

ECOLAB LUX 1 S.À R.L.

 

société à responsabilité limitée

 

6, rue Eugène Ruppert

 

L-2453 Luxembourg

 

Grand Duchy of Luxembourg

 

R.C.S. Luxembourg: B 132319

 

 

 

 

 

for and on behalf of

 

ECOLAB LUX 2 S.À R.L.

 

société à responsabilité limitée

 

6, rue Eugène Ruppert

 

L-2453 Luxembourg

 

Grand Duchy of Luxembourg

 

R.C.S. Luxembourg: B 132318

 

 

 

 

 

for and on behalf of

 

ECOLAB NL 10 B.V.

 

 

 

 

 

for and on behalf of

 

ECOLAB INC. (in its capacity as Guarantor)

 

 

30

--------------------------------------------------------------------------------


 

SCHEDULE 5
APPOINTMENT OF NEW DEALER

 

[Letterhead of Ecolab]

 

[Date]

 

To:          [Name of new Dealer]

 

Dear Sirs

 

U.S.$[·]00,000,000 Euro-commercial paper programme

 

We refer to an amended and restated dealer agreement dated [·] 2016 (the “Dealer
Agreement”) between ourselves as Issuers, the Arranger and the Dealers party
thereto relating to a U.S.$[·]00,000,000 Euro-commercial paper programme (the
“Programme”).  Terms used in the Dealer Agreement shall have the same meaning in
this letter.

 

In accordance with Clause 6.2 of the Dealer Agreement, we hereby appoint you as
an additional dealer for the Programme upon the terms of the Dealer Agreement
with [immediate effect/effect from [date]].  Please confirm acceptance of your
appointment upon such terms by signing and returning to us the enclosed copy of
this letter, whereupon you will, in accordance with Clause 6.2 of the Dealer
Agreement, become a party to the Dealer Agreement vested with all the authority,
rights, powers, duties and obligations as if originally named as a Dealer
thereunder.

 

Yours faithfully

 

 

 

 

 

for and on behalf of

 

ECOLAB INC. (in its capacity as Issuer)

 

 

 

 

 

for and on behalf of

 

ECOLAB LUX 1 S.À R.L.

 

société à responsabilité limitée

 

6, rue Eugène Ruppert

 

L-2453 Luxembourg

 

Grand Duchy of Luxembourg

 

R.C.S. Luxembourg: B 132319

 

 

31

--------------------------------------------------------------------------------


 

 

 

for and on behalf of

 

ECOLAB LUX 2 S.À R.L.

 

société à responsabilité limitée

 

6, rue Eugène Ruppert

 

L-2453 Luxembourg

 

Grand Duchy of Luxembourg

 

R.C.S. Luxembourg: B 132318

 

 

 

 

 

for and on behalf of

 

ECOLAB NL 10 B.V.

 

 

 

 

 

for and on behalf of

 

ECOLAB INC. (in its capacity as Guarantor)

 

 

[On copy]

 

We hereby confirm acceptance of our appointment as a Dealer upon the terms of
the Dealer Agreement referred to above.  For the purposes of Clause 7 (Notices),
our contact details are as follows:

 

 

[Name of Dealer]

 

 

 

Address:

[

]

 

Telephone:

[

]

 

Fax:

[

]

 

Email:

[

]

 

Contact:

[

]

 

 

 

 

 

Dated:

 

 

 

 

 

 

Signed:

 

 

 

 

for [Name of new Dealer]

 

 

32

--------------------------------------------------------------------------------

 


 

SCHEDULE 6
FORM OF CALCULATION AGENCY AGREEMENT

 

THIS AGREEMENT is made on [date]

 

BETWEEN

 

(1)                                 [ECOLAB INC., a corporation organised and
existing under the laws of the State of Delaware, having its registered office
at 1209 Orange Street, City of Wilmington, Delaware, U.S.A., registered in the
State of Delaware under number 0164814 / ECOLAB LUX 1 S.À R.L., a private
limited liability company (societé à responsabilité limitée) incorporated and
existing under the laws of Luxembourg, having its registered office at 6, rue
Eugène Ruppert, L-2453 Luxembourg, the Grand Duchy of Luxembourg, registered
with the Luxembourg Register of Commerce and Companies under number B 132.319; /
ECOLAB LUX 2 S.À R.L., a private limited liability company (societé à
responsabilité limitée) incorporated and existing under the laws of Luxembourg,
having its registered office at 6, rue Eugène Ruppert, L-2453 Luxembourg, the
Grand Duchy of Luxembourg, registered with the Luxembourg Register of Commerce
and Companies under number B 132.318 /ECOLAB NL 10 B.V., a private limited
liability company (besloten vennootschap met beperkte aansprakelijkheid)
incorporated and existing under the laws of The Netherlands, having its
registered office at Iepenhoeve 7 A, 3438MR Nieuwegein, The Netherlands and
registered in The Netherlands under number 56036094] (delete as appropriate)(the
“Issuer”); [and]

 

(2)                                 [ECOLAB INC., a corporation organised and
existing under the laws of the State of Delaware, having its registered office
at 1209 Orange Street, City of Wilmington, Delaware, U.S.A., registered in the
State of Delaware under number 0164814 (the “Guarantor”); and] (delete where
Ecolab Inc. is the Issuer)

 

(3)                                 [CALCULATION AGENT], as the calculation
agent appointed pursuant to Clause 2 hereof (the “Calculation Agent”, which
expression shall include any successor thereto).

 

WHEREAS:

 

(A)                               Under an amended and restated dealer agreement
(as amended, supplemented and/or restated from time to time, the “Dealer
Agreement”) dated [·] 2016 and made between the Issuers, the Guarantor, the
Arranger and the Dealer(s) referred to therein, and an amended and restated note
agency agreement (as amended, supplemented and/or restated from time to time,
the “Agency Agreement”) dated [·] 2016 and made between the Issuers, the
Guarantor and the agents referred to therein, the Issuers established a
Euro-commercial paper programme (the “Programme”).

 

(B)                               The Dealer Agreement contemplates, among other
things, the issue under the Programme of floating rate notes and provides for
the appointment of calculation agents in relation thereto.  Each such
calculation agent’s appointment shall be on substantially the terms and subject
to the conditions of this Agreement.

 

33

--------------------------------------------------------------------------------


 

IT IS AGREED as follows:

 

1.                                      INTERPRETATION

 

1.1                               Definitions

 

Terms not expressly defined herein shall have the meanings given to them in the
Dealer Agreement or the Agency Agreement.

 

1.2                               Legislation

 

Any reference in this Agreement to any legislation (whether primary legislation
or regulations or other subsidiary legislation made pursuant to primary
legislation) shall be construed as a reference to such legislation as the same
may have been, or may from time to time be, amended or re-enacted.

 

1.3                               Floating rate Notes

 

“Relevant Notes” means such floating rate Notes in respect of which the
Calculation Agent is appointed.

 

2.                                      APPOINTMENT OF CALCULATION AGENT

 

The Issuer appoints the Calculation Agent as its agent for the purpose of
calculating the redemption amount and/or, if applicable, the amount of interest
in respect of the Relevant Notes upon the terms and subject to the conditions of
this Agreement.  The Calculation Agent accepts such appointment.

 

3.                                      DETERMINATION AND NOTIFICATION

 

3.1                               Determination

 

The Calculation Agent shall determine the redemption amount of, and/or, if
applicable, the amount of interest payable on, each Relevant Note in accordance
with the redemption calculation applicable thereto.

 

3.2                               Notification

 

The Calculation Agent shall as soon as it has made its determination as provided
for in Clause 3.1 above (and, in any event, no later than the close of business
on the date on which the determination is made) notify the Issuer and the Issue
and Paying Agent (if other than the Calculation Agent) of the redemption amount
and/or, if applicable, the amount of interest so payable.

 

4.                                      STAMP DUTIES

 

The Issuer will pay all stamp, registration and other similar taxes and duties
(including any interest and penalties thereon or in connection therewith)
payable in connection with the execution, delivery and performance of this
Agreement, except for any taxes payable regarding Luxembourg registration duties
(droits d’enregistrement) due to a registration, submission or filing of this
Agreement where

 

34

--------------------------------------------------------------------------------


 

such registration, submission or filing is or was not required to maintain or
preserve the rights of the Calculation Agent under this Agreement.

 

5.                                      INDEMNITY AND LIABILITY

 

5.1                               Indemnity

 

The Issuer shall indemnify and hold harmless on demand the Calculation Agent
against any claim, demand, action, liability, damages, cost, loss or expense
(including, without limitation, legal fees and any applicable value added tax)
which it may incur arising out of the exercise of its powers and duties as
Calculation Agent under this Agreement, except such as may result from its own
negligence or bad faith or that of its officers, employees or agents.

 

5.2                               Liability

 

The Calculation Agent may consult as to legal matters with lawyers selected by
it, who may be employees of, or lawyers to, the Issuer.  If such consultation is
made, the Calculation Agent shall be protected and shall incur no liability for
action taken or not taken by it as Calculation Agent or suffered to be taken
with respect to such matters in good faith, without negligence and in accordance
with the opinion of such lawyers.

 

6.                                      CONDITIONS OF APPOINTMENT

 

The Calculation Agent and the Issuer agree that its appointment will be subject
to the following conditions:

 

(a)                                 No obligations:  in acting under this
Agreement, the Calculation Agent shall act as an independent expert and shall
not assume any obligations towards or relationship of agency or trust with the
Issuer or the owner or holder of any of the Relevant Notes or any interest
therein;

 

(b)                                 Notices:  unless otherwise specifically
provided in this Agreement, any order, certificate, notice, request, direction
or other communication from the Issuer made or given under any provision of this
Agreement shall be sufficient if signed or purported to be signed by a duly
authorised employee of the Issuer;

 

(c)                                  Duties:  the Calculation Agent shall be
obliged to perform only those duties which are set out in this Agreement and in
the redemption calculation relating to the Relevant Notes;

 

(d)                                 Ownership, interest:  the Calculation Agent
and its officers and employees, in its individual or any other capacity, may
become the owner of, or acquire any interest in, any Relevant Notes with the
same rights that the Calculation Agent would have if it were not the Calculation
Agent hereunder; and

 

(e)                                  Calculations and determinations:  all
calculations and determinations made pursuant to this Agreement by the
Calculation Agent shall (save in the case of manifest error) be binding on the
Issuer, the Calculation Agent and (if other than the Calculation Agent) the
holder(s) of the Relevant Notes and no liability to such holder(s) shall attach
to the Calculation Agent in connection with the exercise by the Calculation
Agent of its powers, duties or discretion

 

35

--------------------------------------------------------------------------------


 

under or in respect of the Relevant Notes in accordance with the provisions of
this Agreement, except such as may result from its own gross negligence or bad
faith or that of its officers, employees or agents.

 

7.                                      ALTERNATIVE APPOINTMENT

 

If, for any reason, the Calculation Agent ceases to act as such or fails to
comply with its obligations under Clause 3, the Issuer shall appoint [the Issue
and Paying Agent] as calculation agent in respect of the Relevant Notes.

 

8.                                      THIRD PARTY RIGHTS

 

A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of this Agreement, but
this does not affect any right or remedy of a third party which exists or is
available apart from that Act.

 

9.                                      LAW AND JURISDICTION

 

9.1                               Governing law

 

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

9.2                               Jurisdiction

 

The Issuer agrees for the benefit of the Calculation Agent that the courts of
England shall have jurisdiction to hear and determine any suit, action or
proceedings, and to settle any disputes, which may arise out of or in connection
with this Agreement (including a dispute regarding the existence, validity or
termination of this Agreement or any non-contractual obligation arising out of
or in connection with this Agreement) or the consequences of its nullity
(respectively, “Proceedings” and “Disputes”) and, for such purposes, irrevocably
submits to the jurisdiction of such courts.

 

9.3                               Appropriate forum

 

The Issuer irrevocably waives any objection which it might now or hereafter have
to the courts of England being nominated as the forum to hear and determine any
Proceedings and to settle any Disputes, and agrees not to claim that any such
court is not a convenient or appropriate forum.

 

9.4                               Process agent

 

The Issuer agrees that the process by which any Proceedings in England are begun
may be served on it by being delivered to Ecolab Limited at P.O Box 11,
Winnington Avenue, Northwich, Cheshire, United Kingdom CW8 4DX or, if different,
its registered office for the time being.  If such person is not or ceases to be
effectively appointed to accept service of process on behalf of the Issuer, the
Issuer shall, on the written demand of the Calculation Agent addressed to the
Issuer and delivered to the Issuer appoint a further person in England to accept
service of process on its behalf and, failing such appointment within 15 days,
the Calculation Agent shall be entitled to appoint such a person by written
notice addressed to the Issuer and delivered to the

 

36

--------------------------------------------------------------------------------


 

Issuer.  Nothing in this paragraph shall affect the right of the Calculation
Agent to serve process in any other manner permitted by law.

 

9.5                               Non exclusivity

 

The submission to the jurisdiction of the courts of England shall not (and shall
not be construed so as to) limit the right of the Calculation Agent to take
Proceedings in any other court of competent jurisdiction, nor shall the taking
of Proceedings in any one or more jurisdictions preclude the taking of
Proceedings in any other jurisdiction (whether concurrently or not) if and to
the extent permitted by law.

 

10.                               COUNTERPARTS

 

This Agreement may be signed in any number of counterparts, all of which when
taken together shall constitute a single agreement.

 

AS WITNESS the hands of the duly authorised representatives of the parties
hereto the day and year first before written.

 

 

[ECOLAB INC. (in its capacity as Issuer)

 

 

 

 

 

By:

 

 

 

 

 

 

ECOLAB LUX 1 S.À R.L.

 

 

 

 

 

By:

 

 

 

 

 

 

ECOLAB LUX 2 S.À R.L.

 

 

 

 

 

By:

 

 

 

 

 

 

ECOLAB NL 10 B.V.

 

 

 

 

 

By:

 

 

 

37

--------------------------------------------------------------------------------


 

ECOLAB INC. (in its capacity as Guarantor)

 

 

 

 

 

By:

 

]*

 

--------------------------------------------------------------------------------

(*Delete as appropriate)

 

38

--------------------------------------------------------------------------------


 

SIGNATURE PAGE

 

The Issuers

 

 

 

 

 

ECOLAB INC.

 

 

 

 

 

By:

/s/ Ching-Meng Chew.

 

 

 

 

 

 

 

 

ECOLAB LUX 1 S.À R.L.

 

 

 

 

 

By:

/s/ Ching-Meng Chew.

 

 

 

 

 

 

 

 

ECOLAB LUX 2 S.À R.L.

 

 

 

 

 

By:

/s/ Ching-Meng Chew.

 

 

 

 

 

 

 

 

ECOLAB NL 10 B.V.

 

 

 

 

 

By:

/s/ Ching-Meng Chew.

 

 

 

 

 

 

 

 

The Guarantor

 

 

 

 

 

ECOLAB INC.

 

 

 

 

 

By:

/s/ Ching-Meng Chew.

 

 

 

 

 

 

 

 

The Arranger

 

 

 

 

 

CREDIT SUISSE SECURITIES (EUROPE) LIMITED

 

 

 

 

 

By:

/s/ Richard Johnson

 

/s/ Scott Roose

 

39

--------------------------------------------------------------------------------


 

The Dealers

 

 

 

 

 

CITIBANK EUROPE PLC, UK BRANCH

 

 

 

 

 

CREDIT SUISSE SECURITIES (EUROPE) LIMITED

 

 

 

 

 

 

 

 

By:

/s/ Richard Johnson

 

/s/ Scott Roose

 

 

 

(duly authorised attorney)

 

 

 

40

--------------------------------------------------------------------------------

 